Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 9 recites: A facility guide method for guiding a facility user, comprising: obtaining at least one of biometric information of a first user who needs guidance among facility users or status information of the facility; and providing the guide information to the first user in the form of as at least one of a voice and an image when it is determined that the first user needs the guide information pre-stored to be provided to the facility user based on at least one of the biometric information of the first 27Docket No. 3130-3158 user or the status information on the facility, wherein the providing comprises actively providing the first user with the guide information before the first user requests the guide information.
The limitations of obtaining at least one of biometric information of a first user who needs guidance among facility users or status information of the facility; and providing the guide information to the first user in the form of as at least one of a voice and an image when it is determined that the first user needs the guide information pre-stored to be provided to the facility user based on at least one of the biometric information of the first 27Docket No. 3130-3158 user or the status information on the facility by actively providing the first user with the guide information before the first user requests the guide information, considering claim 1, are processes that, under their broadest reasonable certain methods of organizing human activity. Nothing in the claim elements preclude the step from practically managing personal behavior or relationships or interactions between people, and more specifically, following a set of rules or instructions. For example, a person who works at the airport is able to match the passengers waiting for their flights with the passengers who were issued tickets in the system, and based on their assigned gate the airport personnel can provide them guidance to the correct gate in case they are in the wrong gate. Thus, the limitation above, as drafted, is a process that, under its broadest reasonable interpretation, covers following a set of rules or instructions. Consequently, if a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, and more specifically, following a set of rules or instructions, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. Considering independent claims 9 and 17, because said claims do not recite any additional elements. 
Furthermore, dependent claims 2-16 recite similar limitations as claim 9 such as the actions of receiving facility information, determining a passenger who needs guidance and provide guidance. For example, considering claim 10, receiving a facility use information generated when the firs user uses facility, receive face information.., receive a speech of the first user.. , sensing at least one action.. 	Accordingly, claims 2-16 recite an abstract idea.
Claims 9-17 are therefore directed to an abstract idea.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a driver configured to move .., a receiver configured to receive.. in claim 1; face information receiver configured to receive.., voice receiver configured to receive.., a status sensing receiver configured to sense.. in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is limitation “receiver configured to receive ..” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of receiving at least one of a biometric information of a first user.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the receiving the information. The use of the term “receiving” is not adequate structure for performing the receiving it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “receiving” refers to receive certain information features of a signal and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Similarly claim 2 recites a facility information receiver, a face information receiver, a voice receiver and status sensing receiver. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of receiving information. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-8 are rejected under U.S.C. 112 because of their dependency on claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018070687) in view of Williams (US 2018/0364045) .

	Regarding claim 1, Yang (WO 2018/070687) discloses a facility guide robot (¶0013, airport robot”) configured to guide a facility user (¶0013, “provides the passenger with a movement path”), comprising: 
	a robot body (¶0056, “main body of the airport robot”); 
	a driver (¶0055, “motor driver”) configured to move the robot body (¶0055, “for driving … the airport robot”);
	a receiver (¶0198, “target recognition unit”) configured to receive at least one of biometric information of a first user (¶0198facial image transmitted from each of the passengers”) who needs guidance among facility users who use a facility, or status information on the facility ( ¶0198, “recognize boarding persons matching the facial image .. of the ticketing persons among the scheduled boarding persons”. Examiner construes ticketing persons in the airport as facility users, and recognizing persons matching the facial image is construes as those person who need guidance in the airport); 
	a processor (¶0125, “user interface unit”) configured to output the guide information in the form of at least one of a voice or an image (¶00125, “voice guidance of movement route information”) when it is determined that the first user needs the guide (¶0136, “by recognizing a scheduled boarding person matching one ticketing person as a boarding person and outputting movement route so that the boarding person can quickly move the boarding gate area”. Examiner construes providing movement route to a person so that person moves quickly to the gate as a person who needs guidance), wherein the processor controls the driver (¶0219, “driving unit .. move the motor .. under the control of the control unit”) such that the guide information is actively provided to the first user before the first user requests the guide information (¶0215, “image capture unit .. continuously photograph the scheduled passenger located in the current gate and transmits images to the communication unit and control unit”, ¶0216, “when the image recognition unit receives the movement information, the image information recognizes the specific passenger matching the set position”. Examiner construes the image capture unit continuously photograph the passenger and recognizes the specific passenger as actively providing information before the first user requests the guide information.).
	Yang does not explicitly disclose a memory configured to store guide information to be provided to the first user corresponding to at least one of the biometric information of the first user or the status information on the facility.
	Williams teaches a memory (¶0142, “a memory”) configured to store guide information to be provided to the first user corresponding to at least one of the biometric information of the first user or the status information on the facility (¶0142, “A facial image of the user may be stored in the memory where the robotic device identifies the movements of the user at least in part through facial recognition”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating the memory for storing biometric information as taught by Williams for the purpose of increasing user convenience so passenger can smoothly move the boarding gate. 
	Regarding claim 2, Yang discloses wherein the receiver comprises: 
	a facility information receiver (¶0036, “mobile terminal”) configured to receive facility use information generated when the first user uses the facility (¶0036, “receive airport related data such as a flight time schedule and airport map”); 
	a face information receiver (¶0011, “communication unit”) configured to receive face information of the first user (¶0011, “receive facial information); 
	a voice receiver configured to receive a speech of the first user (¶0032, receive command directly command from the user .. voice input”); and 
	a status sensing receiver configured to sense at least one of action of the first user or status information of the facility (¶0111). 
	Regarding claim 3, Yang discloses wherein the facility use information includes face information of the facility user (¶0010), the processor further includes an information matcher configured to determine whether the face information of the facility user included in the facility use information matches the face information of the first user received by the face information receiver (¶0011), and the processor is configured to provide the guide information to the first user when the face information of the first user included in the facility use information matches the face 26Docket No. 3130-3158 information of the first user received by the face information receiver (¶0011).  
	Regarding claim 7, Yang discloses wherein the guide information includes at least one of guidance on a gate location for checking entry and exit of the first user, guidance on an available space in the facility, guidance on dangerous factors in the facility, and guidance on dangerous situations encountered by the first user (¶0006).  
	Regarding claim 8, a Yang discloses  configured to select, from among the facility users, the first user who preferentially needs the guide information (¶0012).
	Regarding claim 9, claim 1 is rejected using the same art and rational used to reject claim 1.
	Regarding claim 11, claim 11 is rejected using the same art and rational used to reject claim 2.
	Regarding claim 12, claim 12 is rejected using the same art and rational used to reject claim 3.
	Regarding claim 16, claim 16 is rejected using the same art and rational used to reject claim 8.
	Regarding claim 17, claim 17 is rejected using the same art and rational used to reject claim 9.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018070687) in view of Williams (US 2018/0364045) as applied to claim 1, and further in view of Bar-Zeev (2020/0098188).

	Regarding claim 4, Yang does not explicitly disclose wherein the processor analyzes, from the face information of the first user received by the face information receiver, at least one of information on pupil movement of the first user, information on head movement of the first user, and information on age group of the first user.
	 Bar-Zeev, in the same field of endeavor, teaches wherein the processor analyzes, from the face information of the first user received by the face information receiver, at least one of information on pupil movement of the first user, information on head movement of the first user, and information on age group of the first user (¶0029).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating one of information on pupil movement of the first user, information on head movement of the first user as taught by Bar-Zeev for the purpose of optimizing facial recognition in order to prove customized guidance for each user. 
	Regarding claim 13, claim 13 is rejected using the same art and rational used to reject claim 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018070687) in view of Williams (US 2018/0364045), Bar-Zeev (2020/0098188) as applied to claim 4, and further in view of Ahuja (2015/014136). 

	Regarding claim 5, Yang does not explicitly disclose wherein the processor provides the guide information to the first user when the pupil movement of the first user or the head movement of the first user occurs more than a predetermined number of times.
	Bar-Zeev, in the same field of endeavor, teaches wherein the processor provides the guide information to the first user when the pupil movement of the first user or the head movement of the first user ((¶0029).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating one of information on pupil movement of the first user, information on head movement of the first user as taught by Bar-Zeev for the purpose of optimizing facial recognition in order to prove customized guidance for each user. 
	Furthermore, Ahuja, in the same field of endeavor, teaches 
	the pupil movement of the first user or the head movement of the first user  occurs more than a predetermined number of times (¶0114,  head movements are made by the user within a predetermined time interval (e.g., within ten seconds, within thirty seconds, within one minute, within five minutes, etc.) after the first set of oral instructions is provided to the user, such that the one or more head movements are deemed responsive to the first set of oral instructions.). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating one of information on number of times of pupil movement of the first user, information on head movement of the first user as taught by Ahuja for the purpose of reduce the chances of having erroneous detections. 
	Regarding claim 14, claim 14 is rejected using the same art and rational used to reject claim 5.

Claims 6, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018070687) in view of Williams (US 2018/0364045), as applied to claim 1, and further in view of Takahashi (2019/0392822). 

	Regarding claim 6, Yang does not explicitly disclose wherein the facility use information includes at least one of the number of facility use by the first user or the facility use history information of the first user.
	Takahashi teaches wherein the facility use information includes at least one of the number of facility use by the first user or the facility use history information of the first user (¶0031).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating facility use by the first user or the facility use history information of the first as taught by Takahashi for the purpose of generating an output corresponding to a user's intention while preventing an operation from becoming complicated when a plurality of inputs are received within a fixed period.
	Regarding claim 10, Takashi further teaches collecting facility use information of the first user based on at least one of the obtained biometric information of the first user or state information on the facility (¶0031).   
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating facility use by the first user or the facility use history information of the first as taught by Takahashi for the purpose of generating an output corresponding to a user's intention while preventing an operation from becoming complicated when a plurality of inputs are received within a fixed period.
	Regarding claim 15, claim 15 is rejected using the same art and rational used to reject claim 6.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (2019/0354246) teaches the disclosure includes a robot including a display unit, a sensor, and one or more processors configured to detect an object proximately positioned from the display unit via the sensor, determine a first position associated with the detected object relative to the display unit, display, via the display unit, first information for the detected object at the determined first position, and display, via the display unit, second information for the detected object at a second position on the display unit, wherein the displayed second information comprises a button associated with the displayed first information. 
The following are references that are cited but relevant: 
US-20200088524-A1		SHIN; Yongmin
US-20160114488-A1		Mascorro Medina; Marco O.
US-20200364904-A1		Najaf-Zadeh; Hossein
US-20170344106-A1		Cohen; Guy M.
WO-2018070686-A1		KIM DONGHOON
EP-3527336-A1			YANG SUNHO
WO-2018128292-A1		PARK JUNGMIN
WO-2018117513-A1 		PARK JUNGMIN
WO-2018070663-A1		YANG SUNHO
WO-2018052204-A1		SIM MIYOUNG



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667